August 27, 2004


Ms. Cynthia Keely Timms
Locke Liddell & Sapp, LLP
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776

Mr. Jeffrey S. Levinger
Carrington Coleman Sloman & Blumenthal, L.L.P.
200 Crescent Court, Suite 1500
Dallas, TX 75201
Ms. Shannon Cameron
Winstead Sechrest & Minick
1201 Elm Street, Suite 5400
Dallas, TX 75270

RE:   Case Number:  02-0120
      Court of Appeals Number:  13-00-00180-CV
      Trial Court Number:  95-9106

Style:      HOFFMANN-LA ROCHE INC., A/K/A "ROCHE"
      v.
      JOAN ZELTWANGER, A/K/A JOAN GONZALES

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Jim Hamlin |
|   |Ms. Cathy      |
|   |Wilborn        |